Title: From Thomas Jefferson to Oliver Wolcott, Jr., 12 September 1793
From: Jefferson, Thomas
To: Wolcott, Oliver, Jr.



Sep. 12. 93.

Th: Jefferson, being obliged for form’s sake to direct the inclosed to the Secretary of the Treasury, notwithstanding his known illness, puts it, open, under cover to Mr. Wolcott with his compliments, and a desire that he will do any thing in it which under present circumstances can be done. Not acquainted with the line of division between Mr. Wolcott’s and Mr. Coxe’s offices, should he have mistaken in addressing this to the former, he begs the favor of him to send it to the other.
